     1   ALEX G. TSE (CABN 152348)
         United States Attorney
    2
         BARBARA J. VALLIERE (DCBN 439353)
    3    Chief, Criminal Division

    4    BRIAN E. CABRERA (CABN 152446)
         Special Assistant United States Attorney
     5
                 150 Almaden Boulevard, Suite 900
     6           San Jose, California 95113
                 Telephone: (408) 535-5061
     7           FAX: (408) 535-5066
                 brian.cabrera@usdoj.gov
     8
         Attorneys for United States of America
     9
                                         UNITED STATES DISTRICT COURT
    10
                                       NORTHERN DISTRICT OF CALIFORNIA
    11
                                                    SAN JOSE DIVISION
    12

    13   UNITED STATES OF AMERICA,                           No. 18-CR-7I54I NC

    14

    15      V.
                 Plaintiff,
                                                             [P^^^ED] ORDEROF DISMISSAL
                                                             UNITED STATES' MOTION TO DISMISS AND




    16   JUAN DANIEL RODRIGUEZ,

    17           Defendant.

    18

    19           Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, the United States Attorney
    20   for the Northern District of California moves for leave of the Court to dismiss the Criminal Complaint in

    21   the above-captioned case without prejudice.

    22                                                               Respectfully submitted,

    23                                                               ALEX G. TSE
                                                                     United States Attorney
    24

    25   Dated: December 7, 2018                                            /S/
J                                                                    BRIAN E. CABRERA
                                                                     Special Assistant United States Attorney
    26

    27

    28

         UNITED STATES' MOTION TO DISMISS AND [PROPOSED] ORDER OF DISMISSAL
         NO. I8-CR-71541 NC                              I
